



Exhibit 10.1
AMENDMENT NO. 2 AND
REFINANCING AMENDMENT
This Amendment No. 2 and Refinancing Amendment, dated as of March 29, 2017 (this
“Refinancing Amendment”), by and among Boyd Gaming Corporation, a Nevada
corporation (the “Borrower”), each Lender party hereto (each, a “Refinancing
Term B Lender”) and Bank of America, N.A. (“Bank of America”), as administrative
agent (in such capacity, “Administrative Agent”) for (and on behalf of) the
Lenders under the Credit Agreement referred to below.


RECITALS:


WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement, dated as of August 14, 2013 (as it may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms defined in the Credit Agreement and not otherwise
defined herein being used herein as therein defined), among the Borrower, the
Lenders party thereto from time to time, the Administrative Agent, the L/C
Issuer and the Swing Line Lender;


WHEREAS, the Borrower has requested (a) Other Term Commitments (the “Refinancing
Term B Commitments”) for a refinancing of all of the Borrower’s Term B-1 Loans
and Term B-2 Loans in an amount equal to $1,264,500,000 constituting Credit
Agreement Refinancing Indebtedness and an Other Term Facility pursuant to
Section 2.19 of the Credit Agreement (the “Refinancing Term B Facility”, and the
loans thereunder, the “Refinancing Term B Loans”) and (b) certain additional
amendments to the Credit Agreement as set forth herein;


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I


AMENDMENTS TO EXISTING LOAN DOCUMENTS


SECTION 1.    Amendments to Credit Agreement. On the Refinancing Effective Date
(as defined below) but effective as of the date hereof, the Credit Agreement is
hereby amended as follows:


(a)The definition of “EBITDA” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:


“Consolidated EBITDA” means, for any period, the Borrower and its Restricted
Subsidiaries’ consolidated earnings (including net earnings attributable to
noncontrolling interests held by third parties in Restricted Subsidiaries)
before interest expense, taxes, depreciation, amortization, non-cash rent
expense, preopening expenses, share-based compensation expense, non-cash change
in value of derivative instruments, interest costs associated with derivative
instruments not otherwise included in interest expense, non-cash litigation
accruals, charges or expenses relating to the modification or early retirement
of debt, non-recurring losses (or gains) (provided, that for purposes of
determining Consolidated EBITDA for any period which includes the fiscal quarter
ended September 30, 2016, solely for purposes of determining the Applicable
Rate, the Borrower’s gain in the amount of $308,197,783.85 in connection with
its sale of





--------------------------------------------------------------------------------





its and its Subsidiaries’ interests in the Borgata Hotel Casino & Spa shall not
be deducted), non-cash losses (or gains), acquisition and merger related
charges, all as determined in accordance with GAAP (“EBITDA”), plus (a) cash
dividends and distributions paid to the Borrower and its Restricted Subsidiaries
from any Person that is not a Restricted Subsidiary, provided that the
cumulative amount of such cash dividends and distributions included in
Consolidated EBITDA shall not exceed the cumulative amount of the Borrower’s and
its Restricted Subsidiaries’ share of the Consolidated EBITDA of such Person,
plus (or minus) (b) any loss (or gain) arising from a change in GAAP, plus (or
minus) (c) any non-cash loss, costs or expenses (or non-cash gain or income)
resulting from adjustments to any earn out obligation or other contingent
consideration and any loss or income resulting from an earn out obligation or
other contingent consideration being paid or no longer being contingent, plus
(d) the Estimated Business Interruption Insurance for such period
(notwithstanding any classification of the affected operations as discontinued
operations or any disposal of such operations), plus (e) at the election of the
Borrower, the amount of “run rate” cost savings and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
with respect to which steps (x) have been initiated (in the good faith
determination of the Borrower) during such period or (y) as of the Amendment
Effective Date or the date of any Specified Transaction, are reasonably expected
to be initiated within twelve (12) months of the Amendment Effective Date or the
date of the Specified Transaction, as applicable, in each case calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized during the entirety of such period and net of the
amount of actual benefits realized during such period from such actions;
provided that (i) a duly completed certificate of a Responsible Officer of the
Borrower shall be delivered to the Administrative Agent together with the
applicable financial statements, providing reasonable detail with respect to
such cost savings and synergies and certifying that such cost savings and
synergies are reasonably expected to be realized within twelve (12) months of
the earlier of the taking of such specified actions and the closing date of the
Specified Transaction (or, in the case of steps reasonably expected to be
initiated within twelve (12) months of the Amendment Effective Date, are
reasonably expected to be realized within eighteen (18) months of the Amendment
Effective Date) and are factually supportable in the good faith judgment of the
Borrower, (ii) no cost savings or synergies shall be added pursuant to this
clause (e) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period, and (iii) projected cost savings and synergies not yet realized for
any period of time may no longer be added in calculating Consolidated EBITDA
pursuant to this clause (e) more than twelve (12) months after the earlier of
the taking of such specified actions and the closing date of the Specified
Transaction (or, in the case of steps reasonably expected to be initiated within
twelve (12) months of the Amendment Effective Date, more than eighteen (18)
months after the Amendment Effective Date); provided, that the aggregate amount
of additions made to Consolidated EBITDA for any period pursuant to this clause
(e) shall not (i) exceed 10.0% of Consolidated EBITDA for any Test Period (after
giving effect to this clause (e)) or (ii) be duplicative of one another, plus
(f) non-recurring charges and expenses relating to any Specified Transaction,
including without limitation, measurement period adjustments, the effects of
adjustments (including the effects of such adjustments pushed down to the
Borrower and its Restricted Subsidiaries) in any line item in such Person's
consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, integration
costs, personnel restructuring, relocation or integration costs, one-time
compensation charges and the amount of any signing, retention and completion
bonuses, minus (g) any business interruption insurance received or expected to
be received and included in the calculation of consolidated earnings of the
Borrower and its Restricted Subsidiaries for such period, in each case without
duplication. “Consolidated EBITDA” shall exclude the Consolidated EBITDA of each
Unrestricted Subsidiary and all Subsidiaries of any Unrestricted Subsidiary. If
and to the extent that any non-cash litigation accruals have not been included
in the computation of Consolidated EBITDA, the amount of any non-appealable
judgment or the cash payment in respect of any settlement or judgment in respect
thereof (net of any assets acquired in connection with such settlement or
judgment) in any future period shall be subtracted from Consolidated EBITDA.





--------------------------------------------------------------------------------





(b)The final proviso in the definition of “Eurodollar Rate” in Section 1.01 of
the Credit Agreement is hereby amended by deleting the following language: “that
(i) when used in connection with the Term B-1 Facility, the Eurodollar Rate
shall in no event be less than 1.00% per annum and (ii)” in its entirety where
it appears in the definition of “Eurodollar Rate”.


(c)The first sentence of Section 2.15(d) of the Credit Agreement is hereby
amended by removing the word “and” at the end of clause (x) thereof, by
re-numbering clause (xi) thereof as clause (xii) and by adding a new clause (xi)
thereto as follows: “(xi) the Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Pledged Property, together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party relating thereto and such
other flood diligence items and evidence of compliance with flood insurance
requirements set forth in this Agreement as the Administrative Agent may
reasonably request and”.


(d)The penultimate sentence of Section 2.19(a) of the Credit Agreement is hereby
amended by removing the word “and” at the end of clause (i) thereof, by
re-numbering clause (ii) thereof as clause (iii) and by adding a new clause (ii)
thereto as follows: “(ii) in the case of any Refinancing Amendment in respect of
Other Term Loans, Other Term Commitments, Other Revolving Loans or Other
Revolving Commitments which would have a maturity date later than the Term Loans
or Revolving Loans, as applicable, being refinanced, a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Pledged Property, together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto and such other flood diligence
items and evidence of compliance with flood insurance requirements set forth in
this Agreement as the Administrative Agent may reasonably request and”.


(e)Section 2.20(e) of the Credit Agreement is hereby amended by removing the
word “and” at the end of clause (i) thereof, by re-numbering clause (ii) thereof
as clause (iii) and by adding a new clause (ii) thereto as follows: “(ii) a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Pledged Property, together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party relating thereto and such
other flood diligence items and evidence of compliance with flood insurance
requirements set forth in this Agreement as the Administrative Agent may
reasonably request and”.


(f)Section 6.13(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“(c)     Within 60 days of the acquisition by the Borrower or any Significant
Subsidiary of any fee interest in real property or any vessel used in the casino
or hotel business of the Borrower or any Significant Subsidiary (other than
Excluded Property) and receipt of all necessary approvals under Gaming Laws (as
such 60-day deadline may be extended by the Administrative Agent in its
reasonable discretion), the Borrower shall deliver or cause any Significant
Subsidiary to deliver, a Deed of Trust or First Preferred Ship Mortgage, as
applicable, with respect thereto, together with such title insurance (in the
case of real property) and other ancillary documents as may be requested by the
Administrative Agent, including without limitation documentation of a type
similar to that described in Sections 1(c)(ii) and (iii) of Article IV of
Amendment No. 1, that described in Sections 2(d)(ii) and (iii) of Article V of
Amendment No. 1 and that described in items 1 and 2 of Schedule 6.13, as
applicable; provided that in the case of real property, at least 45 days prior
to delivery of the applicable Deed of Trust, a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such property shall be delivered to the Administrative Agent, together with a
notice about special flood hazard area status and flood disaster





--------------------------------------------------------------------------------





assistance duly executed by the Borrower and the applicable Loan Party relating
thereto and such other flood diligence items and evidence of compliance with
flood insurance requirements set forth in this Agreement as the Administrative
Agent may reasonably request; provided further that no real property or vessel
having a fair market value of less than $25,000,000 shall be required to be
pledged hereunder. The Borrower hereby agrees to, and to cause each applicable
Significant Subsidiary to, use commercially reasonable efforts to obtain all
necessary approvals under Gaming Laws in connection with the foregoing
requirements.”


ARTICLE II


AGREEMENT TO PROVIDE REFINANCING TERM B COMMITMENTS


SECTION 1.    Refinancing Term B Commitments.


(a)Each Refinancing Term B Lender acknowledges and agrees that upon the
occurrence of the Refinancing Effective Date (a) it shall be bound under this
Refinancing Amendment and (b) with respect to the Refinancing Term B Commitments
it shall be bound under the Credit Agreement as a Lender holding an “Other Term
Commitment” (as defined in the Credit Agreement), and that such Refinancing Term
B Lender shall become (or, in the case it is already a Lender under the Credit
Agreement, shall continue to be) a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall perform all the
obligations of and shall have all rights of a Lender thereunder. Each
Refinancing Term B Lender hereby agrees to provide its respective Refinancing
Term B Commitment as set forth on Schedule A on the terms set forth in this
Refinancing Amendment, and its Refinancing Term B Commitment shall be binding as
of the Refinancing Effective Date.


SECTION 2.    Credit Agreement. By executing this Refinancing Amendment, each
Refinancing Term B Lender (i) confirms that it has received a copy of the Credit
Agreement and this Refinancing Amendment and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Refinancing Amendment; (ii) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Refinancing Term
B Lender and as a Lender.


ARTICLE III


CONDITIONS TO EFFECTIVENESS OF THE REFINANCING AMENDMENT AND REFINANCING TERM B
COMMITMENTS


This Refinancing Amendment and the Refinancing Term B Commitments shall become
effective on the date (the “Refinancing Effective Date”) on which each of the
following conditions is satisfied or waived:


SECTION 1.    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party (as applicable) and
each in form and substance reasonably satisfactory to the Administrative Agent:





--------------------------------------------------------------------------------





(g)executed counterparts of (i) this Refinancing Amendment from the Borrower,
the Administrative Agent, each Lender having a Refinancing Term B Commitment as
set forth on Schedule A and the Required Lenders (with the “Required Lenders”
being determined after giving effect to the Refinancing Term B Commitments) and
(ii) an affirmation agreement in substantially the form of Exhibit A, duly
executed by each Loan Party;


(h)favorable opinions of Morrison & Foerster LLP and of McDonald Carano Wilson
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
Refinancing Term B Lender, which shall cover such matters as the Administrative
Agent may reasonably request;


(i)a certificate of a Responsible Officer of the Borrower and each Guarantor
(i) certifying that before and after the Refinancing Effective Date and as of
the Refinancing Effective Date each of the representations and warranties made
by the Borrower and the other Loan Parties in or pursuant to the Loan Documents
to which it is a party, as amended hereby, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties are true and correct in all
material respects as of such earlier date) and except for representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement which shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, (ii) certifying that before and after the Refinancing Effective Date
and as of the Refinancing Effective Date no Default or Event of Default exists
or would exist from the making of Refinancing Term B Loans and (iii) certifying
and attaching such certificates of resolutions of each Loan Party approving or
consenting to the Refinancing Term B Loans.


(j)evidence that all obligations in respect of the “Term B-1 Loans” and “Term
B-2 Loans” under and as defined in the Credit Agreement shall have been repaid
in full or will be refinanced with the proceeds of Term B-1 Loans and Term B-2
Loans made on the Refinancing Effective Date;


(k)a completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Pledged Property, together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party relating thereto and such
other flood diligence items and evidence of compliance with flood insurance
requirements set forth in the Credit Agreement as the Administrative Agent may
reasonably request; and


(l)receipt of all governmental approvals and consents necessary for the Loan
Parties to execute, deliver and perform their obligations under this Refinancing
Amendment and the Credit Agreement, as amended by this Refinancing Amendment.


SECTION 2.    Fees. All fees and expenses required to be paid on or before the
Refinancing Effective Date shall have been paid (including the fees and expenses
of counsel (including any local counsel) for the Administrative Agent).


SECTION 3.    Credit Extension. The Administrative Agent shall have received a
Request for Credit Extension from the Borrower in respect of the Refinancing
Term B Loans in accordance with the requirements of the Credit Agreement.





--------------------------------------------------------------------------------





ARTICLE IV


THE REFINANCING TERM B LOANS


SECTION 1.    Applicable Rate. The Applicable Rate with respect to the
Refinancing Term B Loans shall be a rate per annum equal to (i) if the Secured
Leveraged Ratio is less than 2.50:1.00, (x) 2.25%, in the case of Eurodollar
Rate Loans and LIBOR Daily Floating Rate Loans, and (y) 1.25%, in the case of
Base Rate Loans, and (ii) if the Secured Leverage Ratio is greater than or equal
to 2.50:1.00, (x) 2.50%, in the case of Eurodollar Rate Loans and LIBOR Daily
Floating Rate Loans, and (y) 1.50%, in the case of Base Rate Loans. Any increase
or decrease in the Applicable Rate with respect to the Refinancing Term B Loans
resulting from a change in the Secured Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(b) of the Credit Agreement;
provided, however, that (i) if a Compliance Certificate is not delivered when
due in accordance with Section 6.02(b), then the rates described in clause (ii)
of the foregoing sentence shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall continue to apply until the first Business Day after the date such
certificate is delivered and (ii) for the period beginning on the Refinancing
Effective Date and ending on the first date thereafter on which a Compliance
Certificate is delivered pursuant to Section 6.02(b) of the Credit Agreement,
the rates described in clause (ii) of the foregoing sentence shall apply.
Subject to the provisions of Section 2.08(b) of the Credit Agreement, (i) each
Refinancing Term B Loan that is a Eurodollar Rate Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Refinancing Term B Loan that is a Base Rate Committed Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Refinancing Term B Loan that is a LIBOR Daily
Floating Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing or conversion date at a rate per annum
equal to the Eurodollar Rate for LIBOR Daily Floating Rate Loans plus the
Applicable Rate.


SECTION 2.    Repayment of Refinancing Term B Loans. The Borrower shall make
repayments of the Refinancing Term B Loans on or before the last Business Day of
each fiscal quarter of the Borrower commencing with the first full fiscal
quarter of the Borrower after the Refinancing Effective Date in an amount equal
to (x) 0.25% of the aggregate principal amount of the Refinancing Term B Loans
made on the Refinancing Effective Date plus (y) 0.25% of the aggregate principal
amount of any increased Refinancing Term B Loan made pursuant to Section 2.15 of
the Credit Agreement . The Borrower shall repay the outstanding principal amount
of all Refinancing Term B Loans on the Maturity Date for the Refinancing Term B
Loans, which shall be September 15, 2023.


SECTION 3.    Optional Prepayments. In the event of a full or partial prepayment
of any Refinancing Term B Loan (other than as required by Sections 2.05(e),
2.05(f) and 2.07(c) of the Credit Agreement and other than in connection with a
Change of Control or Transformational Acquisition) effected prior to the
six-month anniversary of the Refinancing Effective Date through the issuance of
any Indebtedness (which, for the avoidance of doubt, shall exclude any drawing
under any Revolving Credit Facility) having a lower All-In-Yield than the
All-In-Yield then in effect in respect of the Refinancing Term B Loans being
repaid, such prepayment shall include a premium in an amount equal to 1.00% of
the principal amount so repaid. In the event that any amendment to this
Refinancing Amendment, the Credit Agreement or any other Loan Document that has
the effect of decreasing the interest rate payable in respect of any Refinancing
Term B Loan (other than any such amendment in connection with a Change of
Control or Transformational Acquisition) is effected prior to the six-month
anniversary of the Refinancing Effective Date, the Borrower shall pay an
amendment fee (x) to any Lender approving such amendment (other than any
replacement Lender replacing a Lender





--------------------------------------------------------------------------------





pursuant to Section 10.16 of the Credit Agreement in connection with such
amendment) in an amount equal to 1.00% of the principal amount of the
Refinancing Term B Loans for which such interest rate is decreased and (y) to
any Lender replaced pursuant to Section 10.16 of the Credit Agreement in
connection with such amendment in an amount equal to 1.00% of the principal
amount of such Refinancing Term B Loans being assigned pursuant to such
replacement.


ARTICLE V


MISCELLANEOUS


SECTION 1.    Delivery of Local Legal Opinions. Within 30 days after the date
hereof (or such later date as the Administrative Agent may agree in its sole
discretion), the Loan Parties shall deliver to the Administrative Agent
favorable opinions of Jones Walker LLP, Greenberg Traurig, LLP, Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC, and Phelps Dunbar LLP, counsel to the Loan
Parties, or such other firms in any relevant jurisdiction as may be reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Refinancing Term B Lender, which shall cover such matters as the
Administrative Agent may reasonably request.


SECTION 2.    Amendment, Modification and Waiver. This Refinancing Amendment may
not be amended, modified or waived except by an instrument or instruments in
writing, signed and delivered on behalf of the Borrower and the Administrative
Agent (acting at the direction of such Lenders as may be required under Section
10.01 of the Credit Agreement).


SECTION 3.    Entire Agreement. THIS REFINANCING AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


SECTION 4.    GOVERNING LAW. THIS REFINANCING AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS REFINANCING AMENDMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 5.    Severability. If any provision of this Refinancing Amendment or
the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Refinancing Amendment and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


SECTION 6.    Counterparts. This Refinancing Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


SECTION 7.    Loan Document. This Refinancing Amendment shall constitute a “Loan
Document” as defined in the Credit Agreement.





--------------------------------------------------------------------------------





SECTION 8.    Non-Covenant Facility. The Refinancing Term B Facility shall be a
Non-Covenant Facility (as such term is defined in the Credit Agreement).


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Refinancing Amendment as of the date first
written above.
 
 
BOYD GAMING CORPORATION
 
 
 
 
 
 
 
 
By: /s/ Josh Hirsberg
 
 
Name: Josh Hirsberg
 
 
Title: Executive Vice President, Treasurer and Chief Financial Officer
 
 
 








--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A., as Refinancing Term B Lender
 
 
 
 
 
 
 
 
By: /s/ Brandon Bolio
 
 
Name: Brandon Bolio
 
 
Title: Director
 
 
 








--------------------------------------------------------------------------------






Consented to by:
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
By: /s/ Darleen R. DiGrazia
 
 
Name: Darleen R. DiGrazia
 
 
Title: Vice President
 
 
 
 
 








--------------------------------------------------------------------------------






SCHEDULE A
REFINANCING TERM B COMMITMENTS
Lender
 
Refinancing Term
 
 
B Commitment
Bank of America, N.A.
 
$1,264,500,000
Total:
 
$1,264,500,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






